IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 27 WM 2022
                                             :
                   Respondent                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
RUSSELL W. JOLLIFFE SR.,                     :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2022, the Petition for Specialized Review is

DENIED.